03/20/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 18-0668



                             No. DA 18-0668

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SKYLER TRISTAN SCHNEIDER,

           Defendant and Appellant.



                                 ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 27, 2020, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      March 20 2020